


110 HRES 1226 IH: Supporting the designation of National

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1226
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mrs. Lowey submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Supporting the designation of National
		  Shaken Baby Syndrome Awareness Week.
	
	
		Whereas the month of April has been designated National
			 Child Abuse Prevention Month as an annual tradition initiated in 1979 by
			 President Jimmy Carter;
		Whereas the third week of April 2008 should be designated
			 National Shaken Baby Awareness Week;
		Whereas the National Child Abuse and Neglect Data System
			 figures reveal that almost 900,000 children were victims of abuse and neglect
			 in the United States in 2005, causing unspeakable pain and suffering for our
			 most vulnerable citizens;
		Whereas more than 4 children die of a result of abuse or
			 neglect in the United States each day;
		Whereas children aged 1 year or younger accounted for
			 approximately 42 percent of all child abuse and neglect fatalities in 2005, and
			 children aged 3 years or younger accounted for approximately 77 percent of all
			 child abuse and neglect fatalities in 2005;
		Whereas abusive head trauma, including the trauma known as
			 Shaken Baby Syndrome, is recognized as the leading cause of death among
			 physically abused children;
		Whereas Shaken Baby Syndrome can result in a loss of
			 vision, brain damage, paralysis, seizures, or death;
		Whereas 20 States have enacted statutes related to
			 preventing and increasing awareness of Shaken Baby Syndrome;
		Whereas medical professionals believe that thousands of
			 additional cases of Shaken Baby Syndrome and other forms of abusive head trauma
			 are being misdiagnosed or are undetected;
		Whereas Shaken Baby Syndrome often results in permanent,
			 irreparable brain damage or death of an infant, and may result in extraordinary
			 costs for medical care in only the first few years of the life of the
			 child;
		Whereas the most effective solution for preventing Shaken
			 Baby Syndrome is to prevent the abuse, and it is clear that the minimal costs
			 of education and prevention programs may prevent enormous medical and
			 disability costs and immeasurable amounts of grief for many families;
		Whereas prevention programs have demonstrated that
			 educating new parents about the danger of shaking young children and how to
			 protect their children from injury can significantly reduce the number of cases
			 of Shaken Baby Syndrome;
		Whereas education programs raise awareness and provide
			 critically important information about Shaken Baby Syndrome to parents,
			 caregivers, daycare workers, child protection employees, law enforcement
			 personnel, health care professionals, and legal representatives;
		Whereas National Shaken Baby Syndrome Awareness Week and
			 efforts to prevent child abuse, including Shaken Baby Syndrome, are supported
			 by groups across the United States, including groups formed by parents and
			 relatives of children who have been killed or injured by shaking, whose mission
			 is to educate the general public and professionals about Shaken Baby Syndrome
			 and to increase support for victims and the families of the victims in the
			 health care and criminal justice systems;
		Whereas the Senate previously designated the third week of
			 April 2007 National Shaken Baby Syndrome Awareness Week; and
		Whereas the House of Representatives strongly supports
			 efforts to protect children from abuse and neglect: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Shaken Baby Syndrome Awareness Week;
			(2)commends
			 hospitals, child care councils, schools, community groups, and other
			 organizations that are—
				(A)working to
			 increase awareness of the danger of shaking young children;
				(B)educating parents
			 and caregivers on how they can help protect children from injuries caused by
			 abusive shaking; and
				(C)helping families
			 cope effectively with the challenges of child-rearing and other stresses in
			 their lives; and
				(3)encourages the
			 people of the United States—
				(A)to remember the
			 victims of Shaken Baby Syndrome; and
				(B)to participate in
			 educational programs to help prevent Shaken Baby Syndrome.
				
